         Case 5:09-cv-00560-ESC Document 129 Filed 06/26/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


DAVID K. LARA,                                   §
                                                 §
                   Plaintiff,                    §                 SA-9-CV-00560-ESC
                                                 §
vs.                                              §
                                                 §
TIMOTHY A. LONGORIA, ASST.                       §
WARDEN CAROL MONROEJR., BRAD                     §
LIVINGSTON, EXECUTIVE DIRECTOR                   §
OF TDCJ-ID;                                      §
                                                 §
                   Defendants.                   §

                                ORDER APPOINTING COUNSEL

        Before the Court is the above-styled cause of action, an inmate civil rights case filed in

July 2009 by Plaintiff David K. Lara, alleging a violation of his civil rights pursuant to 42 U.S.C.

§ 1983. Lara filed this lawsuit pro se as an inmate in the custody of the Texas Department of

Criminal Justice (“TDCJ”). At the time he filed this suit, Lara was housed at TDCJ’s John B.

Connally Unit. After all parties consented to the jurisdiction of a United States Magistrate

Judge, the case was transferred to Magistrate Judge Nancy Stein Nowak [#14], who appointed

David Clay Snell as Lara’s attorney. The attorney filed an Amended Complaint on behalf of

Lara.

        Lara’s First Amended Complaint alleged that Defendants Timothy A. Longoria, a prison

guard at the Connolly Unit, and Assistant Warden Carol Monroe, Jr., warden of the Connolly

Unit, subjected him to cruel and unusual punishment in violation of the Eighth Amendment.

Lara contended Longoria violated the Eighth Amendment by actively conspiring to commit

assault against him and Monroe violated the Eighth Amendment by failing to protect him from

the risk of assault by a prison gang. Lara maintained that despite filing life-endangerment


                                                 1
           Case 5:09-cv-00560-ESC Document 129 Filed 06/26/20 Page 2 of 5




reports informing prison officials he was in danger from members of the Valulco Tango gang,

Lara was beaten after Longoria gave two gang members access to his cell. Lara also alleged

Longoria and Monroe were liable for conspiracy to commit common law assault, negligence, and

gross negligence and sought an injunction preventing Defendants and TDCJ from ignoring pleas

of safety by Lara and other inmates in the future.

          The case went to trial before a jury in September 2011 on Lara’s Eighth Amendment,

assault, and negligence claims. As to Lara’s claims against Monroe, the jury returned a verdict

in favor of Monroe and against Lara. As to the claims against Longoria, the jury returned a

verdict in favor of Lara and against Longoria. The Court issued a Final Judgment ordering

Longoria to pay Lara $25,000 in damages on October 12, 2011 [#117].

          Lara, who is currently incarcerated at TDCJ’s McConnell Unit, has now filed a pro se

Motion for Writ of Execution [#124], asking the Court to compel Longoria to pay the full sum of

$25,000 awarded to Lara in the Court’s October 2011 final judgment. The case was assigned to

the undersigned’s docket upon the motion’s filing. The undersigned has jurisdiction over this

case due to the parties’ previous consent to United States Magistrate jurisdiction. Federal courts

have the inherent power to enforce their own judgments. Peacock v. Thomas, 516 U.S. 349, 356

(1996).

          Rule 69 of the Federal Rules of Civil Procedure governs the enforcement of a monetary

judgment, like the one issued in this case. The rule provides that “[a] money judgment is

enforced by a writ of execution, unless the court directs otherwise.” Fed. R. Civ. P. 69(a)(1).

Additionally, “[t]he procedure on execution . . . must accord with the procedure of the state

where the court is located, but a federal statute governs to the extent it applies.” Id. “In aid of

the judgment or execution, the judgment creditor . . . may obtain discovery from any person—



                                                 2
         Case 5:09-cv-00560-ESC Document 129 Filed 06/26/20 Page 3 of 5




including the judgment debtor—as provided in these rules or by the procedure of the state where

the court is located.” Id. at 69(a)(2). Texas law permits a judgment creditor to prolong the life

of a judgment indefinitely by having writs of execution timely issued every ten years. Tex. Civ.

Prac. & Rem. Code § 34.001 (“If a writ of execution is not issued within 10 years after the

rendition of a judgment of a court of record or a justice court, the judgment is dormant and

execution may not be issued on the judgment unless it is revived.”)

        Lara’s motion did not explain to the Court whether Longoria has paid any of the $25,000

judgment against him. Nor did Lara ask the Court for specific discovery regarding Longoria’s

ability to satisfy the judgment balance. It was also unclear whether Lara is simply moving the

Court to renew the money judgment pursuant to Section 34.001, given that the ten-year deadline

upon which the judgment would become dormant under Texas law is approaching in October

2021.   But even to issue this relatively straightforward relief would require the Court’s

knowledge of the outstanding judgment balance for purposes of calculating post-judgment

interest. See Tex. Fin. Code § 304.003. Accordingly, the Court entered an Order on May 22,

2020 directing both Lara to answer various questions to clarify the relief he is seeking through

his motion and for Longoria to respond to the motion. Both parties’ responses were due on June

19, 2020.

        Lara filed his pro se response to the Court’s Order on June 3, 2020 [#127]. The mail

receipt confirms that the Court mailed a copy of the May 22, 2020 Order to Longoria both first

class and certified mail, return receipt requested, but there is no record that he received a copy of

the Order at his address on file. Lara’s response represents to the Court that Longoria has failed

to satisfy any portion of the $25,000 judgment against him. Lara asks the Court to order

Longoria to satisfy the judgment by renewing the judgment through a writ of execution. Because



                                                 3
         Case 5:09-cv-00560-ESC Document 129 Filed 06/26/20 Page 4 of 5




Longoria was employed by TDCJ as a correctional officer, Lara believes that TDCJ is

responsible for the judgment and should immediately deposit $25,000 into his Inmate Trust Fund

Account. In the alternative, Lara asks the Court to garnish Longoria’s wages and income until

the judgment has been satisfied. Accordingly, Lara asks for discovery of Longoria’s financial

records and assets to determine his ability to satisfy the judgment. Lara also asks the Court to

stop the garnishment of funds from his Inmate Trust Fund Account for court costs and fees and

reimburse him for all funds. Finally, Lara asks the Court to reappoint David Clay Snell as

counsel for the limited purpose of securing the judgment and obtaining this writ of execution.

       The Court has considered Lara’s response and will appoint Mr. Snell as counsel to assist

Lara with his motion for a writ of execution. In doing so, the Court notes that Lara did not

obtain a judgment against TDCJ but against Longoria individually, making his request for TDCJ

to deposit the balance of the judgment into his Inmate Trust Fund Account inappropriate.

       IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1915(e)(1), the

following attorney is appointed to represent Plaintiff in this case:

       David Clay Snell
       Bayne, Snell & Krause
       1250 N.E. Loop 410
       Suite 725
       San Antonio, TX 78209
       Phone Number: 210-824-3278
       Fax Number: 210-824-3937
       E-Mail: dsnell@bsklaw.com

       IT IS FURTHER ORDERED that Mr. Snell contact Plaintiff within 10 days of this

Order regarding the appointment.




                                                  4
 Case 5:09-cv-00560-ESC Document 129 Filed 06/26/20 Page 5 of 5




IT IS SO ORDERED.

SIGNED this 26th day of June, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                        5
